DETAILED ACTION
	Claims 1-21, 26, and 27 are pending. Claims 1, 7, 8, 11, 12, 14, 16, 20, and 21 have been amended and claims 22-25 were originally cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 9,074,132. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to polymerized liquid crystal compositions comprising a compound of formula (1) and a polymer. When the compound of formula (1) of ‘132 is polymerized and defined as: P1 and P2 are represented by formula (P-1), Sp is –(CO)-O-, k is 1, 2, or 3, Z1 is a single bond, ethylene, methyleneoxy or carbonyloxy, and A and B are 1,4-cyclohexylene, 1,4-cyclohexenylene, 1,4-phenylene, tetrahydropyran-2,5-diyl, 1,3-dioxane-2,5-diyl or pyrimidine-2,5-diyl, and in the groups, at least one of hydrogen may be replaced by .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-16, 26, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klasen-Memmer et al. (U.S. 2018/0371319).
Klasen-Memmer et al. teaches LC mixtures for polymer wall formation were prepared by mixing LC host, monomer and photoinitiator and then homogenizing the resulting mixture by heating above the clearing point [0482] and test cells are filled with the LC medium and placed on a black, non-reflecting surface. A photomask was placed on top of the test cells and the sample was subjected for 30 min to UV radiation (polymerization) [0488] (claim 16) such as the following mixtures No. 105 and 107:

    PNG
    media_image1.png
    134
    586
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    21
    566
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    39
    561
    media_image3.png
    Greyscale
[p 70] wherein N1 is the following:

    PNG
    media_image4.png
    240
    406
    media_image4.png
    Greyscale
[0477] wherein compound CY-3-O2 is also equivalent to formula (1) of instant claim 1, specifically formula (1-1) of instant claim 2 when R1 is an alkyl having 3 carbons and R2 is an alkoxy having 2 carbons. Compound PY-3-O2 is also equivalent to formula (1) of instant claim 1, specifically formula (1-4) of instant claim 2 when R1 is an alkyl having 3 carbons and R2 in an alkoxy having 2 carbons. Compounds CCY-3-O1, CCY-3-O2, and CCY-4-O2 are also equivalent to formula (1) of instant claim 1, specifically formula (1-6) of instant claim 2 when R1 is an alkyl having 3 or 4 carbons respectively and R2 is an alkoxy having 1 or 2 carbons respectively. Compounds CPY-2-O2 and CPY-3-O2 are also equivalent to formula (1) of instant claim 1, specifically formula (1-10) of instant claim 2 when R1 is an alkyl having 2 or 3 carbons respectively and R2 is an alkoxy having 2 carbons. The total ratio of compounds equivalent to formula (1) is 56.50% (claim 3). Compound CC-3-V is equivalent to formula (2) of instant claim 4, specifically formula (2-1) of instant claim 5 when R3 is an alkyl having 3 carbons and R4 is an alkenyl having 2 carbons. Compound BCH-32 is also equivalent to formula (2) of instant claim 4, specifically formula (2-6) of instant claim 5 when R3 is an alkyl having 3 carbons and claim 6). Monomers M1a, D1a, M1c, TT1a, and D2a are the following:

    PNG
    media_image5.png
    120
    374
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    110
    378
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    117
    382
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    112
    395
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    121
    374
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    292
    384
    media_image10.png
    Greyscale
[0482] wherein, upon UV irradiation (polymerization), monomer D1a is equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (3) of instant claims 7-10, 26, and 27 when P1 and P2 are methacryloyloxy and Z4 is an alkylene having 6 carbons. Monomers M1a and M1b are equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (5) of instant claim 12 when M6 is methyl, Z6 is a single bond or alkylene having 1 carbon respectively, and R6 is a carbocyclic saturated aliphatic compound. Monomer M2c is also equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (5) of instant claim 12, specifically claim 13 when M6 is methyl, Z6 is a single bond, and R6 is an alkyl having 12 carbons. Monomer D2a is equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (7) of instant claim 14 when M8 and M9 are methyl, f and g are 0, Z9-Z11 are single bonds, g is 1, and rings I and J are 1,4-phenylene. The ratio of the liquid crystal compositions of Mixtures 105 and 107 are 84.85% and 87.07% respectively and the ratio of the polymers are 15% and 12.8% respectively (claim 15).
	Claim 1 recites “for a reverse mode-device” which refers to the use of the liquid crystal composite. It has been held that a recitation with respect to the manner in which Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Therefore, the LC mixture of Klasen-Memmer et al. is considered the same as Applicant’s liquid crystal composite.
	Claim 1 also recites “when no voltage is applied” and “when voltage is applied” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the LC mixture of Klasen-Memmer et al. is considered the same as Applicant’s liquid crystal composite.
Claim 16 recites “obtained from” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the liquid-.
Claims 1-6, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurisawa et al. (U.S. 2016/0108316).
Kurisawa et al. teaches in Example 1, a liquid-crystal-containing polymerization composition CLC-1 was irradiated with ultraviolet in order to polymerize the first polymerizable compound and the second polymerizable compound [0207] (claim 16). CLC-1 comprises a first polymerizable compound, a second polymerizable compound, composition LC-1, and photopolymerization initiator "Igacure 651" [0205] wherein composition LC-1 is the following:

    PNG
    media_image11.png
    238
    236
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    173
    271
    media_image12.png
    Greyscale
 

    PNG
    media_image13.png
    478
    330
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    114
    326
    media_image14.png
    Greyscale
[0204] wherein the fourth and sixth compounds are equivalent to formula (1) of instant claim 1, specifically formula (1-1) of instant claim 2 when R1 is an alkyl having 3 carbons and R2 is an alkoxy having 2 or 4 carbons respectively. The tenth compound is also equivalent to formula (1) of instant claim 1, specifically formula (1-6) of instant claim 2 when R1 is an alkyl having 3 carbons and R2 is an alkoxy having 2 carbons. The ninth compound is also equivalent to formula (1) of instant claim 1, specifically formula (1-9) of instant claim 2 when R1 is an alkyl having 3 carbons and R2 is an alkyl having 2 carbons. The eighth and eleventh compounds are also equivalent to formula (1) of instant claim 1, specifically formula (1-10) of instant claim 2 when R1 is an alkyl having 2 or 3 carbons respectively and R2 is an alkoxy having 2 carbons. The total ratio of compounds equivalent to formula (1) is claim 3). The first, second, and fifth compounds are equivalent to formula (2) of instant claim 4, specifically formula (2-1) of instant claim 5 when R3 is an alkyl having 3 carbons and R4 is an alkyl having 2 or 4 carbons or alkoxy having 1 carbon. The third compound is also equivalent to formula (2) of instant claim 4, specifically formula (2-2) of instant claim 5 when R3 is an alkyl having 3 carbons and R4 is an alkoxy having 1 carbons. The seventh compound is also equivalent to formula (2) of instant claim 4, specifically formula (2-5) of instant claim 5 when R3 is an alkyl having 3 carbons and R4 is an alkyl having 1 carbon. The total ratio of compounds equivalent to formula (2) is 41% (claim 6). The first and second polymerizable compounds are the following:

    PNG
    media_image15.png
    268
    507
    media_image15.png
    Greyscale
[0205] wherein, when polymerized, the first polymerizable compound is equivalent to a polymer of instant claim 1 derived from a polymerizable compound represented by formula (4) of instant claim 11 when M4 and M5 are hydrogen and Z5 is an alkylene having 46 carbons in which one –CH2- is replaced by –OCO-, one –CH2- is replaced by –COO-, and two –CH2- are replaced by –O-. The second polymerizable compound is equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (7) of instant claim 14 when M8 and M9 are methyl, f and g are 0, Z9-Z11 are single bonds, g 
	Kurisawa et al. also teaches in Example 3, the liquid-crystal-containing polymerization composition CLC-2 was used in place of the liquid-crystal-containing polymerization composition CLC-1 [0220] which comprises a first polymerizable compound (1.5 mass %), a second polymerizable compound (0.4 mass %), composition LC-2 (98.0 mass %), and photopolymerization initiator "Igacure 651" (0.1 mass %) [0219] wherein LC-2 is the following:

    PNG
    media_image16.png
    475
    292
    media_image16.png
    Greyscale
 

    PNG
    media_image17.png
    370
    328
    media_image17.png
    Greyscale
[0218] wherein the third compound is equivalent to formula (1) of instant claim 1, specifically formula (1-1) of instant claim 2 when R1 is an alkyl having 3 carbons and R2 is an alkoxy having 2 carbons. The fifth compound is also equivalent to formula (1) of instant claim 1, specifically formula (1-4) of instant claim 2 when R1 is an alkyl having 3 carbons and R4 is an alkoxy having 2 carbons. The eighth compound is also equivalent to formula (1) of instant claim 1, specifically formula (1-6) of instant claim 2 when R1 is an alkyl having 3 carbons and R2 is an alkoxy having 2 carbons. The seventh and ninth compounds are also equivalent to formula (1) of instant claim 1, specifically formula (1-10) of instant claim 2 when R1 is an alkyl having 2 or 3 carbons respectively and R2 is an alkoxy having 2 carbons. The total ratio of compounds equivalent to formula (1) is 52% (claim 3). The first, second, fourth, and sixth compounds are equivalent to formula (2) of instant claim 4, specifically formula (2-1) of instant claim 5 when R3 is an alkyl having 3 carbons and R4 is an alkyl having 2, 4, or 5 carbons or alkenyl having 2 carbons. The seventh compound is also equivalent to formula (2) of instant claim 4, specifically formula (2-5) claim 5 when R3 is an alkyl having 3 carbons and R4 is an alkyl having 1 carbon. The total ratio of compounds equivalent to formula (2) is 48% (claim 6). The first and second polymerizable compounds are the following:

    PNG
    media_image18.png
    182
    344
    media_image18.png
    Greyscale
[0219] wherein, when polymerized, the first polymerizable compound is equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (5) of instant claim 12, specifically claim 13 when M6 is methyl, Z6 is a single bond, and R6 is an alkyl having 12 carbons. The second polymerizable compound is equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (7) of instant claim 14 when M8 and M9 are methyl, f and g are 2, Z9 and Z11 are –O-, g is 1, ring I is 1,4-phenylene, Z10 is a single bond, and J is 1,4-phenylene.
Claim 1 recites “for a reverse mode-device” which refers to the use of the liquid crystal composite. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Therefore, the liquid-crystal-containing polymerization composition of Kurisawa et al. is considered the same as Applicant’s liquid crystal composite.
Claim 1 also recites “when no voltage is applied” and “when voltage is applied” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the liquid-crystal-containing polymerization composition of Kurisawa et al. is considered the same as Applicant’s liquid crystal composite.
	Claim 16 recites “obtained from” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the liquid-crystal-containing polymerization composition of Kurisawa et al. is considered the same as Applicant’s liquid crystal composite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kurisawa et al. (U.S. 2016/0108316).
With regard to claims 7-10, 26, and 27, Kurisawa et al. teaches another example of the first polymerizable compound is represented by the following General Formula (X1a-2):

    PNG
    media_image19.png
    76
    362
    media_image19.png
    Greyscale
[0075] wherein A21 and A22 are hydrogen atoms or methyl groups and a is an integer from 6 to 20 [0075] which is, when polymerized, equivalent to a polymer of instant claim 1 derived from a polymerizable compound of formula (3) of instant claims 7-10, 26, and 27 when P1 and P2 are acryloyloxy or methacryloyloxy respectively and Z4 is an alkylene having 6 to 20 carbons. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Kurisawa et al. to additionally include a polymerizable compound represented by .
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 20180371319) and/or Kurisawa et al. (U.S. 2016/0108316) as applied to claim 1 above, and further in view of Lim et al. (U.S. 2013/0342772).
With regard to claims 17-21, Klasen-Memmer and/or Kurisawa teach the above liquid crystal compositions but do not teach their use in a dimming device, specifically a dimming window or a smart window.
However, Lim et al. teaches a liquid crystal display device includes a first substrate, a first electrode on the first substrate, a second substrate facing the first substrate, a second electrode on the second substrate facing the first electrode, and a liquid crystal structure between the first electrode and the second electrode. The liquid crystal structure includes a polymer network and liquid crystal molecules. The liquid crystal display device operates in a transmissive mode when an electric field is not generated between the first and the second electrodes, and operates in a scattering mode when the electric field is generated between the first and the second electrodes [abstract] wherein the substrates may include glass substrates or transparent resin substrate (plastic film) [0044], the first electrode may include a transparent conductive material [0046], and the liquid crystal molecules may include negative-C type liquid crystal molecules [0071]. Lim et al. also teaches the liquid crystal display device may be employed in a display apparatus requiring a transparent window, and the power consumption of the liquid crystal display device may be reduced because the power may be applied to the liquid crystal display device according to a user's demands Sinclair & Carroll Co vs. Interchemical Corp. 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, Lim et al. teaches it is known to use a liquid crystal composition comprising a polymer and liquid crystal compounds having negative dielectric anisotropy in dimming and smart windows. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Klasen-Memmer and/or Kurisawa in dimming and smart windows through routine experimentation and common knowledge in the liquid crystal art.
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Applicant argues regarding the double patenting rejection, Applicant has further amended claim 1 to recite: “A liquid crystal composite for a reverse mode-device that is transparent when no voltage is applied and is opaque when voltage is applied”. U.S. Patent 9,074,132 failed to particularly claim such a feature.
The Examiner would like to note that “for a reverse mode-device” refers to the use of the liquid crystal composite. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Claim 1 also recites “when no voltage is applied” and “when voltage is applied” which is considered product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the polymerized liquid crystal composition of ‘132 is considered the same as Applicant’s liquid crystal composite.
Applicant argues regarding the 102 rejections over Klasen-Memmer and Kurisawa and 103 rejections over Kurisawa in view of Mallya, the cited arts fail to disclose the newly added feature of claim 1. A liquid crystal composite used for a polymer sustained alignment device and a liquid crystal composite used for a reverse mode device are substantially different, see [0055-0056] of the specification. Furthermore, by applying the claimed liquid crystal composite in the reverse mode, a device having a large haze ratio can be achieved, i.e. unexpected effects. In comparison, Klasen and Kurisawa failed to disclose or suggest anything related to the claimed “reverse mode” whereby the composite is transparent when no voltage is applied and is opaque when voltage is applied. Regarding the reference Mallya, the content that is actually disclosed by Mallya is a bistable electro-optical device comprising a cholesteric liquid crystal material comprising a nematic liquid crystal material having negative dielectric anisotropy, i.e. it contains a chiral compound. Since Klasen and Kurisawa are not inventions relating to liquid crystal compositions that require chiral compounds, there is no incentive to apply these compositions to Mallya. Furthermore, even if these is 
As noted above, claim 1 recites language considered both intended use and product-by-process and are therefore not given any patentable weight for the composite claims, i.e. claims 1-16, 26, and 27. Thus, the compositions of Klasen-Memmer and/or Kurisawa are the same as instantly claimed. However, the recitation of intended use holds patentable weight for the dimming device claims, i.e. claims 17-21. Therefore, the rejection over Kurisawa in view of Mallya has been withdrawn. Applicant’s arguments regarding this rejection have been considered, but are moot because the new ground of rejection does not rely on Mallya.
Due to the amendment of abstract and specification, the objections to the specification have been withdrawn.
Due to the amendment of instant claims 7, 8, 11-14, 16, 20, 21, 26, and 27, the objections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S.2016/0264866, U.S. 2015/0175884, U.S.2013/0183460, U.S. 2017/0362506, U.S. 2016/0208170, CN104371744, JP2013254059, and JP2013254060 all cited in the International Search Report anticipate at least claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722